Citation Nr: 1752935	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-33 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Eligibility for payment of Department of Veterans Affairs (VA) improved pension benefits for the period on and after January 1, 2012, to include the issue of entitlement to payment of monthly VA improved pension benefits in excess of $91.00 from January 1, 2013, to December 31, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1950 to October 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 determination of the VA's Pension Management Center which terminated payment of VA improved pension benefits as of January 1, 2012, due to an adjustment of the Veteran's countable income.  In March 2014, the Seattle, Washington, Regional Office (RO) granted VA improved pension benefits in the amount of $91.00 from January 1, 2013, to December 1, 2013.  The Veteran appeared at a February 2017 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


REMAND

The Veteran asserts that he should be paid VA improved pension benefits on and after January 1, 2012, as his medical expenses reduced his countable income for VA purposes below all relevant maximum income levels.  In a written statement received in February 2017, the Veteran's spouse stated that the Veteran never received monthly VA improved pension benefits in the amount of $91.00 in 2013.  

In an April 2014 written statement, the Veteran's spouse indicated that "I do not understand how you arrived at the figure of $91.00 for [the Veteran's] aid and attendance pension for the year 2013."  In an April 2014 written statement, the accredited representative requested that "the claimed medical expenses be 're-calculated' and audited to satisfy this appeal."  Because of the Veteran's spouse's and the accredited representative's statements, the Board finds that a due and payable audit of the Veteran's VA improved pension benefits for the years 2012 to the present, including calculation of the Veteran's medical expenses, would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.  

1.  Prepare a complete paid and due audit of the Veteran's VA improved pension benefits for the years 2012 to the present with calculation of the Veteran's medical expenses.  The Veteran should be provided with a copy of the audit and a full explanation of the calculations relied upon to determine countable income.  

2.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

